Fourth Court of Appeals
                                San Antonio, Texas
                                     October 13, 2021

                                   No. 04-21-00324-CV

          Jose CORONA, as Personal Representative of the Estate of Olivia Corona,
                                      Appellant

                                             v.

                               ANDY’S CAR WASH, INC.,
                                      Appellee

               From the 293rd Judicial District Court, Maverick County, Texas
                            Trial Court No. 20-05-38860-MCV
                         Honorable Maribel Flores, Judge Presiding


                                      ORDER

       The appellant’s brief is due on October 13, 2021. However, the appellant has filed a
motion requesting an extension of time to file the appellant’s brief. The motion is GRANTED.
The appellant’s brief is due on or before November 15, 2021.



                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court